Citation Nr: 0526917	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  96-40 059	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism prior to June 6, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
hypothyroidism beginning June 6, 1996.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from July 1986 to February 1994.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from a November 1995 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that, in part, granted service connection for 
hypothyroidism and assigned an evaluation of 10 percent, 
effective February 2, 1994.  

The Board remanded the case for additional development in 
December 1997.  In a May 2001 rating action, the RO increased 
the thyroid disability evaluation to 30 percent, effective 
June 6, 1996.  Thereafter, in a decision dated August 21, 
2002, the Board denied the appellant's higher rating claim 
for the thyroid disability.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  An Order of the Court, dated in 
April 2005, set aside and remanded the Board's decision.  
(Although not specifically stated by the Court, it does not 
appear that the Court's action affected the Board's August 
2002 award of a 30 percent rating for athlete's foot.)  

The appellant has submitted additional medical evidence 
concerning her claim for an evaluation in excess of 30 
percent for her thyroid disability beginning June 6, 1996.  
She has provided a waiver of review of that evidence by the 
agency of original jurisdiction and therefore return to the 
RO of evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.  Nevertheless, as this issue 
is being remanded by the Board, the RO will be able to review 
the evidence as part of its readjudication.

As previously noted, the RO increased the appellant's thyroid 
disability evaluation during the pendency of the appeal, from 
10 percent to 30 percent, effective from June 6, 1996; 
however, it is presumed that she is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The appellant has appealed the initial 10 percent rating that 
was assigned for her thyroid disability when service 
connection was granted.  The appellant is, in effect, asking 
for higher ratings effective from the date service connection 
was granted.  Consequently, the Board will consider the 
entire time period in question, from the original grant of 
service connection to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, the rating issues are as set out 
on the title page.

(The issue of entitlement to an evaluation in excess of 30 
percent for hypothyroidism beginning June 6, 1996, is 
addressed in the remand portion of the decision below.)


FINDINGS OF FACT

1.  Prior to June 6, 1996, the appellant complained of 
feeling tired and sluggish, and of weight gain, fatigue, 
decreased concentration, poor memory, alopecia, and dry skin.  

2.  Moderately severe hypothyroidism, with problems such as a 
sluggish mentality, myxedema, or decreased levels of thyroid 
hormones (T4 and/or T3) was not clinically shown prior to 
June 6, 1996.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for hypothyroidism prior to June 6, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp 2005); 38 C.F.R. §§ 3.102, 3.321, 3.159, 
4.1, 4.2, 4.7 (2004); 38 C.F.R. § 4.119, Diagnostic Code 7903 
(1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
that accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the appellant's service medical records reveals 
that the appellant sought treatment, in November 1993, for 
complaints of fatigue, dry itchy skin, and weight gain.  The 
clinical assessment was primary hypothyroidism.  By December 
9, 1993, the appellant was on medication for her thyroid 
condition and stated that she was feeling better with 
slightly more energy.

The appellant underwent a VA medical examination in March 
1995; she reported a fifty pound weight gain over the 
previous three years and that she was on thyroid medication.  
Physical examination revealed no masses in the neck or 
thyroid; she had a pulse of 80 beats per minute.  The 
examiner rendered an overall impression of hypothyroidism 
supported by clinical evidence.  

The evidence of record includes a private doctor's February 
1995 statement made after an examination conducted in 
connection with a New York State disability determination.  
That statement indicates that the appellant reported feeling 
tired and sluggish and that she weighed 214 pounds.  Physical 
examination demonstrated that the appellant's pulse was 104 
beats per minute and that she had clear, warm and dry skin.  
There was no clinical evidence of lid lag in the eyes and her 
neck was supple, with no evidence of thyroid abnormality.  
The examiner noted weight gain, fatigue, and decreased 
concentration.  Deep tendon reflexes were brisk bilaterally.  
The doctor rendered a clinical impression of hypothyroidism 
with need for replacement therapy.  

A private psychologist's report indicates that he examined 
the appellant in January 1995.  The appellant reported 
symptoms of weight gain, poor concentration, poor memory, 
fatigue, lack of energy, and little initiative.  The 
appellant's psychological test results fell within the 
average range of abilities, with some difficulties in 
attention and concentration, but no cognitive impairment was 
demonstrated.  The psychologist stated that the appellant did 
not show a clear-cut case of significant cognitive impairment 
in view of her pre-morbid functioning.

Review of VA treatment records reveals that the appellant 
complained of symptoms of dyspnea, depression, low energy, 
fatigue, alopecia, dry skin and tinnitus in January 1995.  
She denied constipation and stated that she had not taken her 
medication in seven months.  A January 1995 VA clinical 
record indicates that laboratory testing of the appellant's 
blood resulted in a free T4 level of at 1.2 nanograms per 
deciliter (ng/dl) with a reference range of 0.7 to 1.8 ng/dl.  
In February and April 1995, the appellant's free T4 level was 
1.1 ng/dl.  In June 1995, the level was 1.5 ng/dl, and in 
October 1995, the level was 1.0 ng/dl.  In January 1996, the 
appellant's free T4 level was 1.1 ng/dl, and in April 1996, 
it was 2.9 ng/dl.  

The appellant's thyroid stimulating hormone (TSH) was 
measured as 14.1 million international units per milliliter 
(MIU/ml) in January 1995, 19.0 MIU/ml in February 1995, 12.8 
MIU/ml in April 1995, 0.81 MIU/ml in June 1995, 5.9 MIU/ml in 
October 1995, 1.1 MIU/ml in January 1996, and 2.9 MIU/ml in 
April 1996.  (The normal range for TSH was 0.35 to 7 MIU/ml.)  

The appellant's service-connected thyroid disorder has been 
rated under Diagnostic Code 7903, Hypothyroidism.  The Board 
notes that VA's Schedule for Rating Disabilities was revised 
with respect to the regulations pertaining to evaluations of 
disorders of the endocrine system.  38 C.F.R. § 4.119 was 
amended, effective June 6, 1996, and now includes new rating 
criteria for hypothyroidism.  VA's General Counsel has held 
that if the revised criteria are more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  Because this issue pertains to 
the period between February 2, 1994 and June 6, 1996, the 
amended regulations are not applicable.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7903 as in effect 
before June 6, 1996, a 100 percent rating was warranted for 
pronounced hypothyroidism, with a long history and slow 
pulse, decreased levels of circulating thyroid hormones (T4 
and/or T3 by specific assays), sluggish mentality, 
sleepiness, and slow return of reflexes.  A 60 percent rating 
was warranted for severe hypothyroidism (the symptoms under 
"pronounced" somewhat less marked), decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays).  A 30 percent rating was warranted for moderately 
severe hypothyroidism; sluggish mentality and other 
indications of myxedema, decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays).  A 10 
percent rating was warranted for moderate hypothyroidism with 
fatigability.  A notation following Diagnostic Code 7903 
provided that a minimum rating of 10 percent was assigned 
when continuous medication is required for control of 
hypothyroidism.  Id. 

To establish entitlement to a rating in excess of 10 percent 
under the criteria in effect prior to June 6, 1996, medical 
evidence must show that the thyroid disorder may be 
characterized as moderately severe hypothyroidism, sluggish 
mentality and other indications of myxedema, or decreased 
levels of circulating thyroid hormones.  The Board finds that 
during the period from February 2, 1994 to June 6, 1996, the 
appellant's hypothyroidism disability more nearly 
approximated the criteria for the 10 percent rating under 
Diagnostic Code 7903 (1995).  Although the appellant reported 
experiencing dry skin, there is no clinical finding on 
physical examination of any swelling of her skin or lips, nor 
was a thickened nose reported.  There is no clinical evidence 
of record that documents the existence of myxedema.  
Furthermore, while the appellant reported experiencing some 
fatigue, decreased concentration, and low energy during this 
period, the evidence shows that her thought process was 
normal with no cognitive impairment beyond what was shown in 
a pre-morbid state.  Moreover, the clinical evidence of 
record does not show decreased levels of T3 and T4 during 
this period. 

The appellant contends that her hypothyroidism disability is 
more severe than the 10 percent evaluation assigned when 
service connection was awarded.  However, where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting her opinion because she 
is not a medical health professional and her opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Absent indications of sluggish mentality and indications of 
myxedema or decreased hormone levels, a higher rating is not 
warranted.  These findings have not been demonstrated in the 
objective clinical evidence of record.  Therefore, a higher 
evaluation of 30 percent is not warranted under Diagnostic 
Code 7903 for this period.

Because this is an appeal from the initial rating for the 
thyroid disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In this instance, the record 
does not show varying levels of disability prior to June 6, 
1996, and, therefore, does not support the assignment of any 
different ratings between the grant of service connection and 
that date.

The findings needed for an initial evaluation in excess of 10 
percent are not demonstrated in the evidence of record.  
Because the preponderance of the evidence is against the 
claim for a higher rating prior to June 6, 1996, the benefit-
of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107.  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board finds no evidence that the appellant's service-
connected thyroid disability presented such an unusual or 
exceptional disability picture as to require consideration of 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  There is no evidence that her service-
connected disability interfered markedly with employment in a 
way not contemplated by the schedular rating.  Nor is there 
any evidence that the thyroid disability had caused repeated 
hospitalizations, or that the appellant had needed extensive 
outpatient treatment for the disability, or that there were 
any other exceptional characteristics that would not be 
addressed by the schedular rating criteria.  

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the appellant's disability level for her 
hypothyroidism.  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating for that disability is not warranted.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996) (when evaluating an increased rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own).

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her initial rating claim.  In the 
February 1996 Statement of the Case (SOC) and the May 2001 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant about what the evidence had to show to 
establish entitlement to a higher ratings for her 
hypothyroidism prior to June 6, 1996.  The appellant was also 
provided with information about the criteria for a higher 
evaluation in the December 1997 Board remand.  Implicit in 
these notices was the requirement for the veteran to submit 
pertinent evidence in her possession.  Therefore, VA has no 
outstanding duty to inform under the VCAA.  

(Although the VCAA notice was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice requires remand to the RO.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, private and VA treatment records 
were obtained and added to the evidence of record.  The 
appellant did not provide any information to VA concerning 
treatment records that she wanted the RO to obtain for her 
that were not obtained.  The appellant has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).

In June 2005, the appellant was informed that she could 
submit more evidence; no evidence pertaining to her 
disability prior to June 6, 1996, was thereafter submitted.  
Therefore, there is no duty to assist that was unmet.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave her notification of her rights 
under the VCAA.  In addition, neither the appellant nor her 
attorney has contended that any one of her rights under the 
VCAA had been breached as to the initial rating issue.  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the appellant's hypothyroidism disability prior to June 
6, 1996, is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the remaining issue.  
Accordingly, further appellate consideration will be deferred 
and this case is remanded for action as described below.

The April 2005 Court Order indicated that the Board's 
statement of reasons and bases for its denial of a 60 percent 
disability evaluation for hypothyroidism was inadequate and 
required a remand with further development.  

The Board again notes that the schedular criteria by which 
metabolic disorders, including hypothyroidism, were rated 
changed during the pendency of the appellant's claim.  These 
changes were effective June 6, 1996.  See 61 Fed. Reg. 20,440 
(May 7, 1996).  Therefore, adjudication of this claim for an 
evaluation in excess of 30 percent beginning June 6, 1996, 
must include consideration of both the old and the new 
criteria, with those more favorable to the veteran being 
used.  See VAOPGCPREC 3-2000 (2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  The VA examinations of record do 
not entirely address all rating criteria, both old and new.  
Therefore, another examination is in order, to include a 
review of the medical evidence of record with discussion of 
the old and new rating criteria.

In addition, the Board notes that the appellant has been 
service connected for an adjustment disorder with depressed 
mood.  The provisions of 38 C.F.R. § 4.14 preclude the 
assignment of separate ratings for the same manifestations 
under different diagnoses.  Impairments associated with a 
veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  To date, there is no psychiatric opinion of record 
that indicates whether any part of the appellant's depression 
can be organically or primarily attributed to her 
hypothyroidism as opposed to her service-connected adjustment 
disorder with depression.  

Review of the evidence of record reveals that the appellant 
has been in receipt of VA Vocational Rehabilitation services.  
The appellant's VA Vocational Rehabilitation file should be 
obtained and all of the records concerning her VA vocational 
rehabilitation should be associated with the claims file.  It 
also appears that not all of the appellant's VA treatment 
records have been associated with the claims file.  The 
appellant has provided some records dated between 2002 and 
2005, but the RO has not obtained any VA treatment records 
dated after April 2000.  All such VA treatment records should 
be identified, with assistance of the appellant as necessary, 
obtained, and associated with the claims file.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the issue remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2004) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the specific information and 
evidence needed to substantiate her claim 
for a rating in excess of 30 percent for 
the thyroid disability.  This should 
include specific notice of what the 
evidence must show in accordance with the 
pertinent rating criteria (both old and 
new) to grant the benefit sought by the 
veteran.  38 C.F.R. § 4.119 (1995); 
38 C.F.R. § 4.119 (2004).  The veteran 
should be specifically told of what part 
of the evidence needed to substantiate 
her claim she should obtain, if any, and 
what part the RO will yet attempt to 
obtain on her behalf, including an 
examination.  She should also be asked to 
provide any evidence in her possession 
that is pertinent to her claim on appeal.  
See 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 
373-374 (2002).

2.  The RO should obtain the appellant's 
relevant psychiatric and medical 
treatment records from any VA facility 
identified by the appellant, to the 
extent not already on file.  In 
particular, the RO should obtain the 
psychiatric and medical records dated 
from April 2000 to the present.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any other 
physicians, hospitals or treatment 
centers (private or government) who 
provided her with relevant evaluation or 
treatment for any thyroid or psychiatric 
disorder since 1996, not already 
provided.  After obtaining the 
appropriate signed authorizations from 
the appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim remaining 
on appeal.  All correspondence, as well 
as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and her attorney 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.

4.  The RO should obtain the appellant's 
VA Vocational Rehabilitation records (or 
legible copies thereof) and associate 
them with the claims file.

5.  After the above-requested development 
is completed, the RO should schedule the 
appellant for an examination by an 
endocrinologist, or other qualified 
physician, to determine the severity of 
her service-connected thyroid disability.  
The entire claims file must be made 
available to the examiner for use in 
conjunction with the examination.

The examiner should review the 
appellant's entire medical history in 
order to construct an overall picture of 
her thyroid status over the years since 
1996.  Distinctions between organic and 
non-organic symptoms and primary and 
secondary conditions should be noted.  
All appropriate testing should be 
accomplished.  Based on a review of the 
claims file and the examination findings 
(or claims file review alone if the 
examination is not accomplished), the 
examiner is to offer an opinion regarding 
the severity of the veteran's 
hypothyroidism since 1996.  

In particular, the examiner is to provide 
a list of all manifestations of her 
hypothyroidism, including any mental 
sluggishness or disturbance, slow pulse, 
decreased levels of circulating thyroid 
hormones (T4 and/or T3, by specific 
assays), sleepiness, slow return of 
reflexes, muscular weakness, myxedema, 
weight gain, cold intolerance, 
cardiovascular involvement or mental 
disturbance (dementia, slowing of 
thought, and depression).  The onset date 
of each manifestation or date it was 
clinically noted should be stated by the 
examiner.  A copy of both the old and the 
new rating criteria for hypothyroidism 
must be provided to the examiner.  The 
clinical significance of all thyroid 
function tests of record should be 
discussed by the examiner.

6.  Thereafter, the RO should arrange for 
an examination of the appellant by a VA 
psychiatrist to determine whether 
depression is present, and, if so, 
whether it is linked to her 
hypothyroidism.  The psychiatrist must 
review the entire claims file.  

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if the examination is not 
accomplished), the examiner is to offer 
an opinion on whether the veteran's 
hypothyroidism has caused her to 
experience mental sluggishness, dementia, 
slowing of thought or depression since 
1996.  If, so the examiner should 
indicate the severity of the condition 
related to the hypothyroidism.

7.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner for corrections 
or additions.

8.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's rating claim.  
If any benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


